Fish, P. J.
1. Where the judgment of a trial court has been affirmed by the Supreme Court, with direction to amend such judgment in a designated way, and that the costs incident to the writ of error be taxed against the prevailing party in the court below, an order formally making the judgment of the Supreme Court the judgment of the trial court is not an indispensable prerequisite to the amendment by the latter court of its judgment in accordance with the direction in the judgment of affirmance. Knox v. State, 113 Ga. 929; Brown v. Wilson, 59 Ga. 604, 606.
2. The amended judgment of the trial court was not the place in which .to tax the costs of the writ of error in accordance with the direction of the Supreme Court.
3. There was no error in dismissing the affidavit of illegality.

Judgment affirmed.


All the Justices concur.